Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed October 8, 2021. Claims 1, 8, and 15 have been amended. Claims 21-23 are newly added. Claims 1-23 are now pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 8, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stahl (US 2018/0206117 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2014/0026205 A1), in view of Stahl (US 2018/0206117 A1).
With respect to claim 1, Guo discloses a system, comprising:
one or more processors (Figure 9); and
one or more memory devices that store program code configured to be executed by the one or more processors (Figure 9), the program code comprising: 
an authentication request receiver ([0025], account authority) configured to:
receive a request to access a resource from a client device ([0025], account authority receives request from user device for login); and
an authenticator enacted in response to receiving the request to access the resource ([0054], federated authentication is executed transparently or silently in response to an authentication request sent from user’s device), the authenticator including:
a home realm discoverer configured to determine, based at least on the device identifier, a home realm from among a plurality of realms ([0005] and [0054], performing realm discovery for user device);
an authentication user interface (UI) provider configured to provide an authentication UI via which a flat-name username can be submitted ([0020] and [0023]-[0024], entering username or email address in login UI to discover user’s home realm); and
an access granter that grants access to the resource based at least on a flat-name username submitted via the authentication UI and the home realm determined by the home realm discoverer ([0020] and [0023]-[0024], entering username or email address in login UI to discover user’s home realm);
that identifies the client device, the device identifier comprising an identifier that is unique to one or more organizations and excludes an express identification of a home realm; 
However, Stahl discloses receive a device identifier that identifies the client device ([0059], calculating a device identifier), the device identifier comprising an identifier that is unique to one or more organizations and excludes an express identification of a home realm ([0059]-[0061], calculating device identifier to use as credentials for accessing a network);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Guo with the teachings of Stahl and use an identifier of a device without identification of a home realm to identify a client device in order to determine which home realm the device belongs to if a device roams or joins another realm when identification of a home realm is missing or unavailable.
With respect to claim 2, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the home realm discoverer is configured to determine the home realm by:
providing the device identifier to a device management service ([0028]); 
receiving, from the device management service, a tenant identifier corresponding to the device identifier ([0028] and [0054]); and
determining the home realm based on the tenant identifier ([0054]).
With respect to claim 3, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the device identifier comprises a network address; and

With respect to claim 4, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the home realm discoverer is configured to determine the home realm by determining that another user of the client device previously accessed resources associated with the home realm ([0024]).
With respect to claim 5, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the home realm discoverer is configured to identify a subsidiary realm of the home realm based at least on the device identifier ([0028]).
With respect to claim 6, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the authentication UI provider is configured to:
determine that a flat-name structure of the home realm comprises a numerical format ([0020]); and
provide the authentication UI that automatically includes a numerical input interface ([0020]).
With respect to claim 7, the combination of Guo and Stahl discloses the system of claim 1, wherein Guo discloses the authentication UI includes a pre-populated field that identifies the home realm ([0040], automatically sending the login to a user’s home realm with having to enter credentials at home realm).
	With respect to claim(s) 8-20, the method of claim(s) 8-20 does/do not limit or further define over the system of claim(s) 1-7. The limitations of claim(s) 8-20 is/are 
With respect to claims 21-23, the combination of Guo and Stahl discloses the system and method of claims 21-23, wherein Stahl further discloses the device identifier comprises at least one of a hardware or software-based identifier that identifies the client device ([0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 13, 2022